Citation Nr: 0105534	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for degenerative changes 
of the hands.

2. Entitlement to a compensable initial rating for right 
middle finger arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from July 1967 to 
February 1979 and from February 1980 to August 1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Columbia, South Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 1999, the RO granted service connection for 
degenerative changes of the right middle finger and assigned 
a noncompensable disability evaluation effective from June 
25, 1998.  In view of the fact that the appeal of this issue 
originates from the initial rating assigned following this 
grant of service connection, and because of the requirement 
to consider staged ratings consistent with the holding by the 
United States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Board has 
characterized this rating issue as set forth above.

In addition, the Board notes that the appellant withdrew his 
claim for a higher initial rating for Morton's neuroma of the 
right foot, status post excision.  Accordingly, that issue 
will not be addressed.


REMAND

Review of the record reveals that in March 1989, in a Notice 
of Disagreement involving unrelated issues, the appellant 
raised the issue of entitlement to service connection for 
arthritis in the fingers.  In a Statement of Case issued in 
April 1989, the RO indicated that this issue had not been 
previously adjudicated and would not be addressed as part of 
that appeal.  A notation within a February 1991 rating 
decision indicates that entitlement to service connection for 
arthritis of the fingers was denied as not found on VA 
examination in April 1990.  In April 1991, the 

appellant was notified that his claim for service connection 
for arthritis of the fingers was denied.  There was no appeal 
of the February 1991 decision received within one year of 
this notification.

In August 1997, the appellant submitted a claim for benefits, 
which included a claim for service connection for arthritis.  
In October 1997, the RO denied the claim for arthritis on the 
grounds that no new and material evidence had been submitted.  
There was no discussion regarding which area of the body was 
the subject of this decision nor was there any indication 
which prior rating decision served as the basis for the 
conclusion that there had been a previously denied claim.  In 
June 1998, the appellant submitted a claim of service 
connection for arthritis in both hands and indicated that he 
had submitted new and material evidence to reopen his claim.  
In September 1998, the RO denied the appellant's claim for 
service connection for arthritis of both hands on the basis 
that new and material evidence had not been submitted.  It 
was further noted that this claim was previously evaluated as 
arthritis of the fingers.  In April 1999, the appellant 
submitted additional evidence relative to this claim.  

In May 1999, the RO granted service connection for 
degenerative changes of the right middle finger and assigned 
a noncompensable evaluation effective from June 25, 1998.  In 
addition, the RO denied entitlement to service connection for 
degenerative changes of the left hand and for degenerative 
changes in the right 3rd and 4th distal interphalangeal 
joints.  In reaching this conclusion, the RO did not discuss 
the previously denied claims, or whether new and material 
evidence was necessary to reopen these claims.  In June 2000, 
the RO amended its action to show that service connection was 
denied for degenerative changes of both hands, except for the 
right middle finger, which had been service connected.

In view of the somewhat confusing procedural history, the 
Board notes that it is unclear whether the RO determined that 
the claims variously characterized as arthritis of the 
fingers, arthritis, and arthritis of the hands are 
essentially the same claim for the same benefits and as such 
subject to the requirement that new and material evidence be 
submitted in order to reopen the previously denied claim.  

Inasmuch as the procedural posture of issues presented to the 
Board is generally a jurisdictional matter, and because it is 
not clear that the present claim of service connection for 
arthritis of the hands was addressed by the prior denials, 
the Board believes that additional action is necessary to 
clarify the joints of the hands and/or fingers for which the 
veteran now seeks service connection so that an assessment 
may be made as to whether the currently appealed issue was 
previously addressed in a final rating decision, such as the 
February 1991 and October 1997 denials.  

Furthermore, the Board notes that, during the pendency of 
this appeal there has been a significant change in the law.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  In addition, because the 
RO has not yet considered whether any additional notification 
or development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)). 


Accordingly, in order to ensure due process in this case and 
in an effort to assist the appellant in the development of 
his claims, this case is REMANDED for the following actions:

1. The RO should review the entire file 
and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, 
including the notice provisions 
contained therein.  As for the claims 
of service connection, the veteran 
should be asked to identify the 
locations (joints) affected by 
arthritis for which he now seeks 
service connection.  In order to 
ensure compliance with the Veterans 
Claims Assistance Act of 2000, the RO 
should identify those joints which 
were considered in a previous denial, 
such as the February 1991 denial of 
service connection for arthritis of 
the fingers.  For those joints now 
claimed, which were not previously 
considered in a final denial of 
service connection, an examination 
should be conducted and medical 
opinions should be sought to ascertain 
whether arthritis of any of these 
joints is attributable to military 
service.  This sort of evidentiary 
development should also be conducted 
as to those joints previously denied 
for which new and material evidence 
has now been presented to reopen the 
claim.  If no disability is found, or 
no link to military service is found, 
such findings and conclusions should 
be affirmatively stated by the 
examiner.  

2. With respect to the service-connected 
degenerative changes of the right 
middle finger, the appellant should be 
scheduled for a VA examination, which 
may be conducted in conjunction with 
the examination requested in paragraph 
1 above.  The claims folder and a copy 
of this remand must be made available 
to, and reviewed by the examiner prior 
to the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  The report of 
examination should be comprehensive 
and include a detailed account of all 
manifestations of relevant pathology 
found to be present, including loss of 
motion and any functional impairment.  
Specifically, the examiner should 
provide a description of the effect of 
any pain on the function and movement 
of the right middle finger.  See 
DeLuca v. Brown, 8 Vet.App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology); see 
also Arnesen v. Brown, 8 Vet.App. 432 
(1995).  In particular, functional 
losses, such as that due to pain, 
weakness, etc., should be equated to 
additional limitation of motion of the 
finger.  DeLuca, supra.  

3. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

4. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  With respect to the 
claim for a higher rating, the RO 
should consider the assignment of 
"staged ratings," in accordance with 
the principles set out in Fenderson v. 
West, 12 Vet. App. 119 (1999).  The RO 
must consider all the evidence of 
record, including that obtained as a 
result of this remand.  If any benefit 
sought is denied, a supplemental 
statement of the case should be 
issued.  If the RO's action includes a 
denial of service connection, the 
supplemental statement of the case 
should specifically refer to the 
provisions of 38 C.F.R. § 3.156(a) 
(2000) as the sole standard for 
reviewing claims to reopen.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

After the appellant and his representative have been given an 
opportunity to respond to any supplemental statement of the 
case, the claims folder should be returned to the Board for 
completion of appellate review, if in order.  The appellant 
need take no action until otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


